Case: 16-30582      Document: 00513819787         Page: 1    Date Filed: 01/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 16-30582
                                                                                FILED
                                                                          January 3, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LARRY DYWAYNE BLUITT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:15-CR-29-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Larry Dywayne Bluitt was sentenced to a within-guidelines term of
imprisonment following his plea of guilty to one count of transporting a minor
in interstate commerce with the intent to engage in prostitution in violation of
18 U.S.C. 2423(a). Bluitt now appeals, contending that the district court erred
by finding that the offense “involved the use of a computer or an interactive
computer service to . . . entice, encourage, offer, or solicit a person to engage in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30582     Document: 00513819787      Page: 2    Date Filed: 01/03/2017


                                  No. 16-30582

prohibited sexual conduct with the minor” for the purposes of applying a two-
level enhancement to his offense level pursuant to U.S.S.G. § 2G1.3(b)(3)(B).
      “This Court reviews the district court’s interpretation and application of
the Sentencing Guidelines de novo.” United States v. Pringler, 765 F.3d 445,
451 (5th Cir. 2014).       “Factual findings underlying the district court’s
application of the Guidelines are reviewed for clear error.” Id. “There is no
clear error if the district court’s finding is plausible in light of the record as a
whole.” Id. (quoting United States v. Serfass, 684 F.3d 548, 550 (5th Cir.
2012)).
      In this case, Bluitt transported a 14-year-old girl and another adult
woman from Texas to Louisiana for the purpose of engaging in prostitution.
Bluitt gave the minor and the woman cellular phones, which they used to place
advertisements for prostitution on a website, to receive calls in response, and
to arrange meetings with clients. Bluitt would then drive the minor to those
meetings. In light of the record as a whole, the district court plausibly found
that there was no reason for Bluitt to provide the phone to the minor except to
facilitate prostitution. See id. at 451. Accordingly, the district court “could
conclude that the offense involved the use of a computer to induce third parties
to engage in sexual activity with a minor” for the purposes of the
§ 2G1.3(b)(3)(B) enhancement. See id. at 455-56.
      AFFIRMED.




                                         2